The plaintiff in error has appealed from an order of the trial court denying an injunction against enforcement of a city ordinance of the city of Enid. On the 30th day of September, 1941, he filed his brief and the authorities therein reasonably sustain the allegations of error. No brief has been filed by the defendants in error and no excuse given for the failure to do so. Under such circumstances, as stated in State ex rel. Commissioners of the Land Office v. Schiffner, 188 Okla. 49,105 P.2d 1041, it is not the duty of this court to search the record for some theory upon which to sustain the judgment of the trial court.
The cause is, therefore, reversed and remanded, with directions to enter judgment for the plaintiff in accordance with the prayer of the petition in error.
CORN, C. J., GIBSON, V. C. J., and OSBORN, BAYLESS, HURST, DAVISON, and ARNOLD, JJ., concur. RILEY and WELCH, JJ., absent.